Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the application filed August 26, 2020.
Claims 1-20 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is recited as being, “The method of claim 1” in line 1 of the claim. However, claim 1 is a system claim and not a method claim. The independent method claim is claim 12, which is the claim the surrounding claims, claims 14 and 16, are dependent from. Because claim 1 is not a method claim, and the method claim is a different claim number than claim 1, the claims are rendered indefinite and must be rejected under 35 USC 112(b).
Because the surrounding claims, claims 14 and 16, are method claims dependent from claim 12, claim 15 will be interpreted as being a method claim dependent from claim 12.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process (claim 12), a machine (claim 1), and an article of manufacture (claim 20), which are recited as methods, systems, and non-transitory computer readable media that perform the steps and/or functions of: receiving clinical data for a patient that is to undergo a treatment for a medical problem and a pre-treatment score value for the patient that is indicative of a condition of the patient prior to the patient undergoing the treatment; providing values in the clinical data and the pre-treatment score value as input to a computer-implemented model, wherein the computer- implemented model has been trained using training data comprising values for features associated with a plurality of patients that have undergone the treatment for the medical problem, wherein a feature in the features comprises a difference between a post-treatment score and a pre-treatment score for the treatment, wherein the computer-implemented model outputs, based upon the values in the clinical data and the pre-treatment score value for the patient, a predicted difference value that is indicative of a predicted change in the condition of the patient from a first point in time to a second point in time, the first point in time occurring prior to the patient undergoing the treatment, the second point in time occurring subsequent to the patient undergoing the treatment; and based upon the pre-treatment score value for the patient and the predicted difference value, generating a predicted post-treatment score value for the patient, wherein an indication of the predicted post-treatment score value for the patient is presented on a display.

Step 2A: Prong 1
When taken individually and as a whole, the steps corresponds to concepts identified as abstract ideas by the courts, such as “mathematical concepts”, which are mathematical relationships, mathematical formulas or equations, mathematical calculations (MPEP 2106.04(a)(2).I). 
The claim is directed to a system to perform the process of generating a predicted post-treatment score, which is performed by the system subtracting pre-treatment scores for a plurality of patients from associated post-treatment scores for the plurality of patients. The system then identifies relationships between the data for the plurality of the patients and constructs a model to express the mathematical relationships between the pre-treatment scores and the differences value generated by subtracting the pre-treatment score from its associated post-treatment score for a target patient. The system then uses the constructed model to calculate a predicted change in treatment score for a target patient, and a predicted post-treatment score for the patient is generated by adding the predicted change in treatment score to the pre-treatment score for the target patient.
This is just a set of calculations and identifying mathematical relationships in order to calculate a predicted patient score after undergoing a future treatment. Therefore, it’s just a series of mathematical concepts.

Step 2A: Prong 2
The claims do not include additional elements that are sufficient to be considered a practical application because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), generally linking the application of the abstract idea to a particular field of use or technological environment (2106.05(h)), or mere instructions to apply it with a computer (MPEP 2106.05(f)), as discussed below.

Insignificant Extra-Solution Activity
The steps of receiving clinical data for a patient and a pre-treatment score value for the patient, and providing values in the clinical data and the pre-treatment score value as input to a computer-implemented model are examples of mere data gathering, which is an insignificant extra-solution activity (MPEP 2106.5(g)). 
The steps specifying the data to be clinical data for a patient that is to undergo a treatment for a medical problem and a pre-treatment score value for the patient that is indicative of a condition of the patient prior to the patient undergoing a treatment, the limitations describing the values used to train the model as, “values for features associated with a plurality of patients that have undergone the treatment for the medical problem, wherein a feature in the features comprises a difference between a post-treatment score and a pre-treatment score for the treatment, wherein the computer-implemented model outputs, based upon the values in the clinical data and the pre-treatment score value for the patient, a predicted difference value that is indicative of a predicted change in the condition of the patient from a first point in time to a second point in time, the first point in time occurring prior to the patient undergoing the treatment, the second point in time occurring subsequent to the patient undergoing the treatment”, and basing the predicted post-treatment score on the pre-treatment score and the predicted difference value are examples of selecting by type or source the data to be manipulated, which is an extra-solution activity (MPEP 2106.05(g)). 
The steps of presenting an indication of the predicted post-treatment score value of the patient on a display is an example of necessary data outputting. Necessary data outputting is an insignificant extra-solution activity (MPEP 2106.05(g)).
Insignificant extra-solution activities are not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(g))

Generally Linking Implementation a Particular Technological Environment or Field of Use
The steps describing the patient data as “clinical data for a patient that is to undergo a treatment for a medical problem and a pre-treatment score value for the patient that is indicative of a condition of the patient prior to the patient undergoing the treatment” are steps that are used to generally link the performance of predictive models to the field of patient monitoring. 
The steps reciting generically recited components of a computer system, such as a computing system comprising a processor and memory storing instructions that, when executed by the processor, cause the processor to perform acts, only serve to generally link the implementation of the abstract idea to a technological environment, which would be a computer system with a processor and a memory.
Generally linking the application of the abstract idea to a particular field of use or technological environment is not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(h)). 

Mere Instructions to Apply the Abstract Idea Using a Computer
The steps reciting the use of computer components, such as describing the functions to be performed as acts that are performed when stored instructions on a memory are executed by a processor, describing the model as a “computer-implemented model”, and describing the method in claim 12 as a “computer-implemented method”, serve as mere instructions to apply the abstract idea using a computer. Mere instructions to apply the abstract idea using a computer are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea (MPEP 2106.05(f)). 

Step 2B
The claims also do not include additional elements that are sufficient to be considered a significantly more than the abstract idea because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), mere instructions to apply it with a computer (MPEP 2106.05(f)), generally linking the application of the abstract idea to a particular field of use or technological environment (MPEP 2106.05(h)), or a well-understood, routine, and conventional limitation (MPEP 2106.05(d)), as discussed below.
The steps addressed above in Step 2A: Prong 2, when considered again under Step 2B are not considered to make the claims amount to significantly more than the abstract idea because those steps, when considered additionally with regards to Step 2B, are still considered to be either insignificant extra-solution activity, mere instructions to apply an abstract idea with a computer, or generally linking the application of the abstract idea to a particular field of use or technological environment, which are types of limitations that are not sufficient to make the claims amount to significantly more than the abstract idea (MPEP 2106.05.I.A).
The steps recited as either being part of the abstract idea or insignificant extra-solution activity are all examples of at least one of: storing and retrieving data from a memory (storing and accessing the computer model and storing the training data and outputting the indication of the predicted post-treatment score), sending and receiving data over a network (receiving clinical data and a pre-treatment score), electronic recordkeeping, or performing repetitive calculations (training the model, calculating the difference values used in training the model, and generating the predicted post-treatment score based on the pre-treatment score and the predicted difference value). All of those functions have been identified as well-understood, routine, and conventional functions of a generic computer that are not significantly more than the abstract idea when claimed broadly or as an extra-solution activity (MPEP 2106.05(d).II).
The recited computer components (e.g., the computer system, the processor, the memory, and the non-transitory computer-readable medium) are all generically recited components (see specification, par. [0076], [0080]). Commercially available components, generic computer components, and specially-programmed computer components performing the functions of a generic computer are not considered to be amount to significantly more than the abstract idea (MPEP 2106.05(b)).
When considered as a whole, the components do not provide anything that is not present when the component parts are considered individually. Using the broadest reasonable interpretation, the system as a whole is a general purpose computer that constructs a predictive model and calculates predicted values for a parameter based on input patient data and displaying the results. This is a general purpose computer performing the abstract idea and insignificant extra-solution activities through these generically described devices performing well-understood, routine, and conventional functions of a generic computer (MPEP 2106.05(d).II).

Dependent Claim Analysis
Claims 2-11 are ultimately dependent from Claim(s) 1 and includes all the limitations of Claim(s) 1. Therefore, claim(s) 2-11 recite the same abstract idea as claim 1.
Claims 2-5, and 8 all recite additional limitations that serve to select by type or source the data to be manipulated by describing the data that is to be used by the system in its analysis. Selecting by type or source the data to be manipulated is an insignificant extra-solution activity, which is insufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea (MPEP 2106.05(g)).
Claims 6-7 further describe the abstract idea by providing additional limitations regarding the timing of the analysis of the data. Claim 6 recites training the computer model before the target patient data is input into the model and claim 7 recites calculating the difference values for the pre-treatment and post-treatment scores for the plurality of patients in the training data before training the model. These only affect when the steps are to be performed and they do not affect the performance of the steps. These differences are only tangentially related to the invention because they do not impose meaningful limitations on the claim because the same steps that were considered to be directed to the abstract idea are still being performed.
Claims 10 recites additional limitations that amount to generally linking the implementation of the abstract idea to a particular field of use or technological environment (MPEP 2106.05(h)). Claim 10 describes the system being performed by an electronic health records application, which is simply reciting that the system should be implemented in the technological environment of a computer application, and that computer application is generally linked to the field of use of health care by being an electronic health records application. 
Claim 11 recites additional limitations that amount to mere instructions to apply an exception using a computer (MPEP 2106.05(f)). Claim 11 recites performing the acts of the invention using any of a number of machine learning models, which simply recites performing the acts using machine learning at a high degree of generality (MPEP 2106.05(f)).
Claims 13-19 are method claims that are all ultimately dependent on claim 12. Therefore, claim(s) 13-19 recite the same abstract idea as claim 12.
Claims 13-14 and 19 all recite limitations that are the same or substantially similar to the limitations of claims 6-7, and 10, respectively. Claims 13-14 and 19 are rejected for the same reasons as claims 6-7 and 10.
Claim 15 recites additional limitations that amount to mere instructions to apply an exception using a computer (MPEP 2106.05(f)) and generally linking the implementation of the judicial exception to a particular technological environment. Claim 15 recites the process for performing the data gathering and necessary outputting using an application programming interface. This is simply describing these steps being performed using a particular technological environment without placing additional meaningful limitations on the performance of the steps (MPEP 2106.05(h)).
Claims 16-17 recite additional limitations that amount to selecting by type or source the data to be manipulated because they describe the types of data that are used to generate the pre-treatment and post-treatment scores. Selecting by type or source the data to be manipulated is an insignificant extra-solution activity (MPEP 2106.05(g)).
Claim 18 recites additional limitations that amount to further describing the mathematical concepts used to calculate the predicted post-treatment score. A regression model is a type of mathematical model that is constructed to represent the relationship between different types of data. Additional limitations that are also part of the abstract idea or recite another abstract idea are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea (MPEP 2106.04.II.A.2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6-8, 12-14, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn (US PG Pub. 2022/0044823).

Claim 1
	Regarding claim 1, Hahn teaches
A computing system, comprising: a processor
Abstract, “Accordingly, the present disclosure relates to methods and systems for assessing, comparing, and/or predicting the effectiveness of treatments for disorders using multivariate statistical analysis.” 
Memory storing instructions that, when executed by the processor, cause the processor to perform acts comprising:
Par. [0023], “Referring now to FIG. 1, some embodiments of the present disclosure are directed to a system 100 to predict changes in adaptive behavior. The system 100 includes a non-transitory computer storage media 102 encoded with one or more computer programs 104 executed by at least one processor 106.”
Par. [0025], “In some embodiments, non-transitory computer storage media 102 includes a scoring engine 110. In some embodiments, system 100 includes a memory 112. In some embodiments, system 100 includes class templates 114 and data sets 116. In some embodiments, class templates 114 and data sets 116 are stored on the memory 112. In some embodiments, memory 112 is local, remote, or combinations thereof. In some embodiments, system 100 includes a communication module 118 configured to send and receive communications, data, etc. In some embodiments, communication module 118 is configured to receive a test data set 120 and communicate the test data set to non-transitory computer storage media 102 (not pictured).”
Receiving clinical data for a patient that is to undergo a treatment for a medical problem and a pre-treatment score value for the patient that is indicative of a condition of the patient prior to the patient undergoing the treatment
Par. [0029], “As discussed above, in some embodiments, non-transitory computer storage media 102 includes the scoring engine 110. In some embodiments, scoring engine 110 is any script, file, program, application, set of instructions, or computer-executable code, that is configured to enable a computing device on which the scoring engine 106 is executed to convert a data set into a score, which is used as a biomarker to categorize the data set, e.g., data set 116 and/or test data set 120, into a TD class or ASD class. In some embodiments, upon receiving test data set 120, scoring engine 110 retrieves class template 114 from the memory 112 and calculates a score for test data set 120 based on the linear combination stored in the class template 114. In some embodiments, scoring engine 110 compares the calculated score to the threshold to determine if the test data set 120 should be associated with the TD class or the ASD class.”
Par. [0031], “In some embodiments, one or more computer programs 104 are configured to calculate pre-treatment discriminant scores and post-treatment discriminant scores for a plurality of patients in ASD data sets 116A. e.g., via scoring engine 110.”
Because the model is trained to determine a change in the patient’s adapted behavior change by predicting a change from a pre-treatment score calculated for a patient from the patient’s data and a post-treatment score calculated for the patient from the patient’s data, the predicted change for the target patient would be the predicted change to the target patient’s pre-treatment score, which would be calculated based on the target patient’s pre-treatment data.
Par. [0061], “Methods and systems of the present disclosure enable classification of ASD and TD individuals, as well as prediction of improvements in adaptive behavior in ASD individuals, based on metabolic data.”
Providing values in the clinical data and the pre-treatment score value as input to a computer-implemented model
Par. [0033], “In some embodiments, system 100 is used to predict the effectiveness of a given course of treatment for an ASD patient based on measured metabolite data of that patient.”
Wherein the computer-implemented model has been trained using training data comprising values for features associated with a plurality of patients that have undergone the treatment for the medical problem, wherein a feature in the features comprises a difference between a post-treatment score and a pre-treatment score for the treatment
Par. [0032], “In some embodiments, one or more computer programs 104 are configured to perform a treatment effect regression analysis on changes in adaptive behavior scores and the metabolic profiles of the plurality of patients. In some embodiments, the treatment effect regression analysis includes use of a kernel partial least squares algorithm. As a result, one or more computer programs 104 are configured to predict an adaptive behavior score change for a target patient undergoing at least one of the one or more ASD treatments, e.g., that of test data set 120, from a measured metabolic profile change in the target patient. In some embodiments, the adaptive behavior score includes a Vineland Adaptive Behavior Scales (VABS) Composite score.”
Par. [0036], “At 204A, pre-treatment discriminant scores and post-treatment discriminant scores are calculated for a plurality of patients in the ASD data sets. At 206A, a change from the pre-treatment discriminant score to the post-treatment discriminant score is identified to quantify a treatment effect on metabolic profiles of the plurality of patients. In some embodiments, identifying step 206A includes calculating, for the plurality of patients in the ASD data sets, a first probability that the model will classify a data set patient as TD pre-treatment and a second probability that the model will classify the data set patient as TD post-treatment, and identifying a change from the first probability to the second probability. As discussed above, and without wishing to be bound by theory, an increase in probability from the first probability to the second probability identifies a positive treatment effect.”
Par. [0037], “At 208A, a treatment effect regression analysis on changes in adaptive behavior scores and metabolic profiles of the plurality of patients is performed.”
Par. [0059], “Prediction of Changes in Adaptive Behavior. Treatments with MeCbl+LDFA, BH.sub.4, and HDFA offer varying levels of improvement in metabolic status in individuals with ASD. As discussed above, the predictor variables in the regression were the pre-to-post-treatment changes in metabolic measurements while the response variable was the pre-to-post-treatment change in VABS Composite.”
Wherein the computer-implemented model outputs, based upon the values in the clinical data and the pre-treatment score value for the patient, a predicted difference value that is indicative of a predicted change in the condition of the patient from a first point in time to a second point in time
Par. [0033], “In some embodiments, system 100 is used to predict the effectiveness of a given course of treatment for an ASD patient based on measured metabolite data of that patient.”
Par. [0038], “At 210B, a predicted adaptive behavior score change is quantified for a target patient from a measured metabolic profile change in the target patient, wherein the target patient is undergoing at least one of the one or more ASD treatments.”
The first point in time occurring prior to the patient undergoing the treatment and the second point in time occurring subsequent to the patient undergoing the treatment
Par. [0031], “In some embodiments, one or more computer programs 104 are configured to calculate pre-treatment discriminant scores and post-treatment discriminant scores for a plurality of patients in ASD data sets 116A. e.g., via scoring engine 110. In some embodiments, one or more computer programs 104 are configured to identify a change from the pre-treatment discriminant score to the post-treatment discriminant score to quantify a treatment effect on metabolic profiles of the plurality of patients.”
Because the training data uses the calculated pre-treatment scores and calculated post-treatment scores, the model is constructed to predict the change in the score from a first point in time before treatment (i.e., pre-treatment) to a second point in time subsequent to the patient undergoing treatment (i.e., post-treatment).
Based upon the pre-treatment score value for the patient and the predicted difference value, generating a predicted post-treatment score value for the patient
Par. [0061], “Methods and systems of the present disclosure enable classification of ASD and TD individuals, as well as prediction of improvements in adaptive behavior in ASD individuals, based on metabolic data.”
Wherein an indication of the predicted change in pre-treatment score value for the patient is present on a display
Par. [0032], “In some embodiments, one or more computer programs 104 are configured to quantify and/or output the predicted adaptive behavior score change.”
However, Hahn does not explicitly teach
Based upon the pre-treatment score value for the patient and the predicted difference value, generating a predicted post-treatment score value for the patient
Wherein an indication of the predicted post-treatment score value for the patient is present on a display
Hahn does teach
The ability to calculate a pre-treatment score for a patient based on a metabolic profile of the patient
Par. [0035], “In some embodiments, the ASD data sets include pre-treatment metabolic profile data and post-treatment metabolic profile data for patients receiving one or more ASD treatments.”
Par. [0036], “At 204A, pre-treatment discriminant scores and post-treatment discriminant scores are calculated for a plurality of patients in the ASD data sets.”
Predicting a change in the pre-treatment score
Par. [0038], “At 210B, a predicted adaptive behavior score change is quantified for a target patient from a measured metabolic profile change in the target patient, wherein the target patient is undergoing at least one of the one or more ASD treatments.”
Par. [0061], “Methods and systems of the present disclosure enable classification of ASD and TD individuals, as well as prediction of improvements in adaptive behavior in ASD individuals, based on metabolic data.”
Determining the change in pre-treatment score in the training data based upon a difference between a calculated pre-treatment score and a calculated post-treatment score
Par. [0038], “At 204B, a first probability that the model will classify a data set patient as TD pre-treatment and a second probability that the model will classify the data set patient as TD post-treatment are calculated for the plurality of patients in the ASD data sets. At 206B, a change from the first probability to the second probability is identified to quantify a treatment effect on metabolic profiles of the plurality of patients. At 208B, a treatment effect regression analysis is performed on changes in adaptive behavior scores and metabolic profiles of the plurality of patients.”
The change in pre-treatment score in the training data is determined based on subtracting the pre-treatment score from the post-treatment score (see Par. [0036], “As discussed above, and without wishing to be bound by theory, an increase in probability from the first probability to the second probability identifies a positive treatment effect.”). This can be rearranged to say that the post-treatment score is the sum of the pre-treatment score and the change in treatment score.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to modify the ability of the system of Hahn to generate a predicted change in treatment score and output the predicted change in treatment score by adding the ability to calculate a post-treatment score for a patient by combining the pre-treatment score and a change in the pre-treatment score, as taught by Hahn, because it is combining two prior art elements (the relationship between a pre-treatment score, a post-treatment score, and a change in score taught by Hahn and the ability to output the results in the form of a predicted change in the pre-treatment score taught by Hahn) combined according to known methods (calculating a post-treatment score by adding the predicted change in pre-treatment score to the pre-treatment score and outputting the calculated post-treatment score), where each element merely performs the same function as it does separately (the relationship between the pre-treatment score, post-treatment score, and change in score is still used to show the same relationship between the different values, and the system is still outputting results that indicate how the patient’s score has changed from pre-treatment to post-treatment) to achieve predictable results (a system that has the ability to calculate and present a post-treatment score by combining the pre-treatment score and the predicted change in treatment score), with no additional Graham v. Deere considerations (MPEP 2143.I.A).

Claim 4
	Regarding claim 4, the combination of Hahn teaches all the limitations of claim 1. Hahn further teaches
A second feature in the features comprises a factor pertaining to the medical problem
Par. [0004], “Potential biomarkers for ASD diagnosis may involve the folate-dependent one-carbon metabolism (FOCM) and transsulfuration (TS) pathways as these pathways have been linked to metabolic abnormalities in ASD in several studies. Case-control studies show that markers of DNA methylation and intracellular redox status are significantly different in individuals with ASD compared to typically developing (TD) peers, suggesting perturbations both in the epigenetic control of gene expression and in the control of intracellular oxidative stress. Subsequent studies have found a strong ability to classify individuals as having ASD or being TD, as well as predict adaptive behavior, based on these measurements. Development of a mathematical model of these pathways with parameters estimated from clinical data has also pointed to several metabolic reactions that may be disrupted in individuals with ASD.”
These metabolic data used to generate the pre-treatment score and used in generating the prediction model are features that have been identified as being associated with the medical problem.

Claim 6
	Regarding claim 6, the combination of Hahn teaches all the limitations of claim 1. Hahn further teaches
Prior to providing the values in the clinical data and the pre-treatment score value as input to the computer-implemented model, training the computer-implemented model based upon the training data
Par. [0038], “At 204B, a first probability that the model will classify a data set patient as TD pre-treatment and a second probability that the model will classify the data set patient as TD post-treatment are calculated for the plurality of patients in the ASD data sets. At 206B, a change from the first probability to the second probability is identified to quantify a treatment effect on metabolic profiles of the plurality of patients. At 208B, a treatment effect regression analysis is performed on changes in adaptive behavior scores and metabolic profiles of the plurality of patients. At 210B, a predicted adaptive behavior score change is quantified for a target patient from a measured metabolic profile change in the target patient, wherein the target patient is undergoing at least one of the one or more ASD treatments.”

Claim 7
	Regarding claim 1, the combination of Hahn teaches all the limitations of claim 6. Hahn further teaches
The values for the features comprise post-treatment score values for the plurality of patients and pre-treatment score values for the plurality of patients, the acts further comprising: prior to training the computer-implemented model, subtracting each of the pre-treatment score values from each of the post-treatment score values to generate difference values for the plurality of patients, each difference value in the difference values corresponds to a different patient in the plurality of patients, wherein the computer-implemented model is trained in part upon the difference values
Par. [0036], “At 204A, pre-treatment discriminant scores and post-treatment discriminant scores are calculated for a plurality of patients in the ASD data sets. At 206A, a change from the pre-treatment discriminant score to the post-treatment discriminant score is identified to quantify a treatment effect on metabolic profiles of the plurality of patients. In some embodiments, identifying step 206A includes calculating, for the plurality of patients in the ASD data sets, a first probability that the model will classify a data set patient as TD pre-treatment and a second probability that the model will classify the data set patient as TD post-treatment, and identifying a change from the first probability to the second probability. As discussed above, and without wishing to be bound by theory, an increase in probability from the first probability to the second probability identifies a positive treatment effect.”
Par. [0037], “At 208A, a treatment effect regression analysis on changes in adaptive behavior scores and metabolic profiles of the plurality of patients is performed.”
Par. [0038], “At 204B, a first probability that the model will classify a data set patient as TD pre-treatment and a second probability that the model will classify the data set patient as TD post-treatment are calculated for the plurality of patients in the ASD data sets. At 206B, a change from the first probability to the second probability is identified to quantify a treatment effect on metabolic profiles of the plurality of patients. At 208B, a treatment effect regression analysis is performed on changes in adaptive behavior scores and metabolic profiles of the plurality of patients.”

Claim 8
	Regarding claim 8, the combination of Hahn teaches all the limitations of claim 7. Hahn further teaches
The post-treatment score values for the plurality of patients having a skewed distribution, wherein the difference values for the plurality of patients have a normal distribution
This limitation recites the intended results of a limitation positively recited. The claim (as part of the limitations of claims 1, 6, and 7) positively recites receiving the information regarding the pre-treatment scores and the post-treatment scores and then determining a difference value between the pre-treatment and post-treatment scores. The resulting distribution of the received information being in skewed in the post-treatment scores and normal in the difference values would be a wherein limitation that is an intended result of the positively recited step of receiving data. “However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).” (MPEP 2111.04).
Therefore, because the limitations are wherein clauses that simply recite the intended results of the positively recited step of collecting data, the limitations of claim 8 will be given little to no patentable weight.
However, in the interests of compact prosecution, the following art has been applied to the limitations.
Par. [0047], “Multivariate Statistical Analysis. The analytical techniques employed by this embodiment were coded in MATLAB. All data used for model training were normalized such that each FOCM/TS marker had a mean of zero and a standard deviation of one across all training samples. Model validation samples were then normalized according to the mean/standard deviation parameters used for normalization of the training data.”
Because the input data was normalized for training the model, this would include data where the unnormalized scores have a skewed and where the unnormalized scores have a normal distribution. This similarly applies to the difference values because the difference values could be in a normal distribution or a skewed distribution before the data are normalized for training the model.

Claim 12
	Claim 12 is a process claim that recites a method executed by a processor of a computing system comprising steps that are the same or substantially similar to the functions of the system of claim 1. Hahn teaches the following limitations that are not addressed by the rejection of claim 1:
A method executed by a processor
Par. [0010], “Accordingly, the present disclosure relates to methods and systems for assessing, comparing, and/or predicting the effectiveness of treatments for disorders using multivariate statistical analysis.”
Par. [0023], “Referring now to FIG. 1, some embodiments of the present disclosure are directed to a system 100 to predict changes in adaptive behavior. The system 100 includes a non-transitory computer storage media 102 encoded with one or more computer programs 104 executed by at least one processor 106.”
Please refer to the rejection of claim 1 for additional limitations.

Claims 13-14
	Claims 13-14 are method claims ultimately dependent from claim 12 that recite limitations that are the same or substantially similar to the limitations of claims 6-7, respectively. Please refer to the rejections of claims 12 and 6-7.

Claim 18
	Regarding claim 18, the combination of Hahn teaches all the limitations of claim 12. Hahn further teaches
The computer-implemented model being a regression model
Par. [0038], “At 204B, a first probability that the model will classify a data set patient as TD pre-treatment and a second probability that the model will classify the data set patient as TD post-treatment are calculated for the plurality of patients in the ASD data sets. At 206B, a change from the first probability to the second probability is identified to quantify a treatment effect on metabolic profiles of the plurality of patients. At 208B, a treatment effect regression analysis is performed on changes in adaptive behavior scores and metabolic profiles of the plurality of patients.”
Par. [0027], “In some embodiments, classifier 108 uses nonlinear techniques to classify data sets 116 into the ASD class and the TD class. For example, classifier 108 can use kernel partial least squares (KPLS) to classify the data sets. Kernel techniques provide general nonlinear extensions to the popular linear partial least squares (PLS) regression. The KPLS algorithm commences by defining a nonlinear transformation f=ψ(x) on the predictor set x. In some embodiments, ψ(x) is a Guassian kernel. In some embodiments, rather than regress x as a linear PLS, y can be regressed onto the higher dimensional feature space f.”

Claim 20
	Claim 20 is a computer program product claim that recites a non-transitory computer-readable medium comprising instructions that, when executed by a processor of a server computing device, cause the processor to perform acts that are the same or substantially similar to the functions of the system of claim 1. Hahn teaches the following limitations not addressed by the rejection of claim 1:
A non-transitory computer-readable medium comprising instructions that, when executed by a processor of a server computing device, cause the processor to perform acts
Par. [0023], “Referring now to FIG. 1, some embodiments of the present disclosure are directed to a system 100 to predict changes in adaptive behavior. The system 100 includes a non-transitory computer storage media 102 encoded with one or more computer programs 104 executed by at least one processor 106.”
Par. [0025], “In some embodiments, non-transitory computer storage media 102 includes a scoring engine 110. In some embodiments, system 100 includes a memory 112. In some embodiments, system 100 includes class templates 114 and data sets 116. In some embodiments, class templates 114 and data sets 116 are stored on the memory 112. In some embodiments, memory 112 is local, remote, or combinations thereof. In some embodiments, system 100 includes a communication module 118 configured to send and receive communications, data, etc. In some embodiments, communication module 118 is configured to receive a test data set 120 and communicate the test data set to non-transitory computer storage media 102 (not pictured).”
Please refer to the rejection of claim 1 for additional limitations.

Claim(s) 2-5 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn in view of Saliman (US PG Pub. 2017/0372029).

Claim 2
	Regarding claim 2, the combination of Hahn teaches all the limitations of claim 1. However, Hahn does not teach
The treatment for the medical problem being a surgical procedure
Saliman teaches
The treatment for the medical problem being a surgical procedure
Par. [0524], “The predicted wellness score 3255 may be determined via, for example, process(es) 1400 and/or 1401 as discussed above with regard to FIGS. 14A and 14B, respectively. Observing the patient's wellness scores superimposed onto the wellness scores for the treatment the patient is receiving for a plurality of other patients provides the user/observer with incite into how the patient's wellness changes over time with administration of the treatment and how this progress compares with other patients who may have one or more similar characteristics.”
Par. [0437], “Returning to FIG. 16A, graph 1600 provides treatment effectiveness scores for ACL reconstruction surgery, rotator cuff repair surgery, and hip arthroscopy as performed by a first treatment provider, in this case Dr. Smith, from the first quarter of 2011 to the second quarter of 2016 with the first range being between 60 and 70, the second range being between 70 and 80, and the third range being between 80 and 100. The graph 1600 demonstrates that Dr. Smith's treatment effectiveness scores for rotator cuff repair surgery and hip arthroscopy treatments have declined over time while Dr. Smith's effectiveness scores for ACL reconstruction treatments have remained relatively constant over time.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Hahn the ability to predict the treatment effects for a treatment that includes a surgical procedure, as taught by Saliman, because Hahn already teaches the ability to predict the effects of a treatment, and performing the system of Hahn when the treatment is a surgical procedure would be a simple substitution of one known prior art element (the treatment for ASD in Hahn) for another known prior art element (the surgical procedures in Saliman) according to known methods (construct a predictive model using factors selected based on the data relevant to the problem being treated by the surgical procedure rather than on factors based on the data relevant to the ASD condition being treated by the ASD treatment in Hahn), to achieve predictable results (a system that can predict the change in patient scores after a planned surgical procedure based on their score before the surgical procedure), with no additional Graham v. Deere considerations (MPEP 2143.I.B).

Claim 3
	Regarding claim 3, the combination of Hahn and Saliman teaches all the limitations of claim 2. However, Hahn does not teach
The medical problem being a shoulder injury, wherein the surgical procedure is a shoulder arthroscopy
Saliman teaches
The medical problem being a shoulder injury, wherein the surgical procedure is a shoulder arthroscopy
Par. [0437], “Returning to FIG. 16A, graph 1600 provides treatment effectiveness scores for ACL reconstruction surgery, rotator cuff repair surgery, and hip arthroscopy as performed by a first treatment provider, in this case Dr. Smith, from the first quarter of 2011 to the second quarter of 2016 with the first range being between 60 and 70, the second range being between 70 and 80, and the third range being between 80 and 100. The graph 1600 demonstrates that Dr. Smith's treatment effectiveness scores for rotator cuff repair surgery and hip arthroscopy treatments have declined over time while Dr. Smith's effectiveness scores for ACL reconstruction treatments have remained relatively constant over time.”
This shows the ability to predict changes in patient scores for shoulder injuries and for arthroscopy procedures. 
Because Saliman already teaches the ability to predict treatment effects for shoulder surgeries and for arthroscopic procedures and the specification does not provide any indication that there are any issues related to shoulder arthroscopy that are particular only to shoulder arthroscopy, it would have been obvious to one having ordinary skill in the art before the effective filing date that the teachings of both shoulder surgeries and arthroscopy procedures at least suggests that the system would be capable of predicting the effects of a shoulder arthroscopy procedure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Hahn and Saliman the ability to predict the treatment effects for a treatment that includes shoulder arthroscopy, which is taught or at least suggested by Saliman, because arthroscopic procedures are one of a plurality of treatments or procedures that are described as able to have their treatment effects predicted by the invention of Saliman (see Saliman, par. [0332], [0434]; see also Saliman, par. [0186], which teaches the ability to use general assessments of the shoulder (such as ASES, the Simple Shoulder Test (SST), or the Oxford Shoulder Score (OSS)) for predicting treatment effects of a procedure).

Claim 5
	Regarding claim 5, the combination of Hahn teaches all the limitations of claim 1. However, Hahn does not teach
The pre-treatment score and the post-treatment score are American Shoulder and Elbow Surgeons Scores (ASESs)
Par. [0186], “FIG. 5 provides an example of how process 400 may be executed. In the example of FIG. 5, a diagnosis of a rotator cuff tear is made (step 505) and the trigger that is received in step 405 is an entry of a surgical repair for a rotator cuff tear with CPT codes of 23410, 23412, 23420, and 29287 and a hospital procedure ICD-9 code of 83.63 (step 510) into, for example, a scheduler like scheduler 136. It is then determined, using a process similar to that of step 420, that possible OMDs (indicated in FIG. 5 as PRO instruments) appropriate for these CPT codes are the American Shoulder and Elbow Surgeons Shoulder Assessment (ASES), the Simple Shoulder Test (SST), and the Oxford Shoulder Score (OSS) (step 515). The best OMD for the treatment code may then be selected as the ASES based on, for example, the patient's EMR, treatment provider preference, most recently used OMD in the medical literature, and/or treatment facility preference (step 520).”
OMD is defined by Saliman to mean outcome measurement device (i.e., the test used to measure the patient’s score) (Saliman, par. [0105]).
Par. [0129], “Improvement score determination module 156 may retrieve two wellness scores for a patient (i.e., a first score calculated for an OMD completed at a first time point and a second score calculated for an OMD completed at a second time point) from wellness score database 154. Improvement score determination module 156 may calculate the difference between the first and second score, and such difference may be known as an improvement score… The maximum improvement score may take into consideration other factors such as the state of a patient prior to a medical treatment (e.g., if patient was in fairly good health, the maximum improvement score might be lower than if the patient was in poor health), and/or the age of a patient (e.g., younger patients might have a higher maximum improvement score than older patients), etc.”
This shows that the OMD can be measured at two different points in time so that the results can be compared, and that the system discusses taking measurements before and after administering a medical treatment.
See also par. [0309], which describes patient assessments that might be most appropriate in specific circumstances.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Hahn and Saliman the ability to use the ASES for the pre-treatment and post-treatment scores, as taught by Saliman, because there are some situations where the ASES “is the most appropriate PRO instrument to use for determining shoulder function for the patient” (see Saliman, par. [0309]).

Claim 16
Regarding claim 16, the combination of Hahn teaches all the limitations of claim 12. However, Hahn does not teach
The post-treatment score and the pre-treatment score being patient reported outcome measures (PROMs)
Saliman teaches
The post-treatment score and the pre-treatment score being patient reported outcome measures (PROMs)
Par. [0105], “Outcome data may be, for example, responses to patient reported outcome (PRO) instruments, responses to questionnaires, laboratory data, physical function tests, and/or responses to other OMDs.”
Par. [0309], “In another example, if a patient is undergoing a treatment for a shoulder injury, it may be determined in step 1015 that a combination of PRO questionnaires and medical symptom questionnaires are appropriate to provide to the patient. More specifically, it may be determined that the American Shoulder & Elbow Surgeons Assessment is the most appropriate PRO instrument to use for determining shoulder function for the patient, the NIH PROMIS CAT Pain Behavior questionnaire is the most appropriate questionnaire to provide to the patient to determine how the patient's behavior is effected by pain, the NIH PROMIS CAT Physical Function questionnaire is the most appropriate questionnaire to provide to the patient to determine how the patient's physical function is effected by his/her shoulder injury, and the NIH PROMIS CAT Pain Interference questionnaire is the most appropriate questionnaire to provide to the patient to determine how much the patient's pain interferes with his or her daily life. These four questionnaires may be provided to the patient in step 1020 and a set of responses thereto may be received (step 1025) and stored (step 1030).”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Hahn the ability to have the post-treatment scores and pre-treatment scores be patient reported outcome measures (PROMs) as taught by Saliman, because there are some situations where a specific patient reported outcome measure is the most appropriate instrument for determining a patient’s symptoms or condition (see Saliman, par. [0309]).

Claim 17
Regarding claim 17, the combination of Hahn teaches all the limitations of claim 12. Hahn further teaches
Receiving pre-treatment data and post-treatment data from the plurality of patients 
Par. [0010], “In some embodiments, the one or more computer programs are configured to perform a multivariate statistical analysis on one or more data sets of typically developing (TD) individuals and one or more data sets of autism spectrum disorder (ASD) individuals to produce a model that classifies TD individuals from ASD individuals, wherein the TD data sets include metabolic profile data for a plurality of TD individuals and ASD data sets include pre-treatment metabolic profile data and post-treatment metabolic profile data for patients receiving one or more ASD treatments;”
However, Hahn does not teach
Values for the post-treatment score and values for the pre-treatment score having been generated based upon answers to questions in a questionnaire pertaining to the medical problem, wherein the plurality of patients have provided the answers
Par. [0105], “Outcome data may be, for example, responses to patient reported outcome (PRO) instruments, responses to questionnaires, laboratory data, physical function tests, and/or responses to other OMDs.”
Par. [0241], “Next, in step 1025, a pre-treatment set of responses to the OMD may be received before the patient receives the treatment. In one embodiment, the pre-treatment set of responses may be stored in a registry, which is specific to the medical condition (i.e., a disease-specific registry). Such disease-specific registry may compile responses from a plurality of patients who are being treated for a similar medical condition. In one embodiment, a determination may be made as to whether the pre-treatment set of responses answers all questions of the OMD. If not, a prompt may be provided to the patient, which requests all questions of the OMD to be answered. The received pre-treatment set of responses may then be stored and/or saved (step 1030).”
Par. [0309], “In another example, if a patient is undergoing a treatment for a shoulder injury, it may be determined in step 1015 that a combination of PRO questionnaires and medical symptom questionnaires are appropriate to provide to the patient.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Hahn the ability to have the pre-treatment scores and post-treatment scores be patient generated based on answers to questionnaires provided to the patient, wherein the plurality of patients have provided the answers, as taught by Saliman, because there are some situations where a specific patient reported outcome measure is the most appropriate instrument for determining a patient’s symptoms or condition (see Saliman, par. [0309]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn in view of Balian (US PG Pub. 2020/0411191).

Claim 9
	Regarding claim 9, the combination of Hahn teaches all the limitations of claim 1. However, Hahn does not teach
The acts being performed by a module of an electronic health records (EHR) application
Balian
The acts being performed by a module of an electronic health records (EHR) application
Par. [0030], “Prediction engine 102 can include a data source interface 201, a model generation engine 202, a standardization module 203, a prediction engine 204, and EHR interface engine 205. In some embodiments, prediction engine 102 further includes a disassociation module 206.”
Par. [0036], “EHR interface engine 206 generally facilitates access to the output of prediction engine 102 associated with a target patient. The EHR interface engine 205 can store the output (e.g., the substance abuse or relapse score) in the target patient's EHR, generate an alert visible when an authorized user accesses the target patient's EHR, generate and present an automatic alert coexistent with presentation of the determined likelihood of addiction, or any combination thereof. In some embodiments, EHR interface engine 205 prevents completion of a care provider action in the target patient's EHR until the substance abuse or relapse score is manually acknowledged. For example, in an embodiment, EHR interface engine 205 prevents finalization of a prescription in the target patient's EHR until the care provider acknowledges the substance abuse or relapse score or alert via a check box or popup that is displayed via care provider device 103.”
Par. [0040], “For example, a care provider can access prediction engine 102 via a care provider device 103 communicatively coupled to an EHR server 104. Input is communicated through a user interface presented by care provider device 103 identifying one or more patients for which a substance abuse prediction score is requested, the user interface can activate a prediction engine 102, and method 300 can begin at block 301 in some embodiments.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Hahn the ability to have the acts performed by a module of an EHR application, as taught by Balian, because the EHR database provides the prediction engine access to the patient information required to make a prediction (Balian, par. [0023]) and having the prediction engine be part of the EHR application allows the system to provide notifications or alerts regarding the patient to anyone who is trying to access the patient’s EHR (Balian, par. [0036]).

Claim(s) 10-11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn in view of Jain (US Pat. 11,102,304).

Claim 10
	Regarding claim 10, the combination of Hahn teaches all the limitations of claim 1. However, Hahn does not teach
Subsequent to generating the predicted post-treatment score value for the patient, receiving an indication that comprises a post-treatment score value for the patient that has been generated subsequent to the patient undergoing the treatment for the medical problem
Updating the computer-implemented model based upon the indication
Generating a second treatment for the medical problem based upon the updated computer-implemented model
Jain teaches
Subsequent to generating the predicted post-treatment score value for the patient, receiving an indication that comprises a post-treatment score value for the patient that has been generated subsequent to the patient undergoing the treatment for the medical problem, updating the computer-implemented model based upon the indication, and generating a second treatment for the medical problem based upon the updated computer-implemented model
Col. 33, ln. 7-17, “FIG. 4B is a diagram 420 illustrating processing performed by the computer system 110. FIG. 4B provides another way to visualize the actions of the computer system 110 and the ongoing updates and optimizations that can be performed for a subject. The example shows the dynamic nature of the process 430 performed by the computer system 110, and how the actions and outputs can evolve over time as data about the subject is continually refined with new information. The circular process can include machine learning and artificial intelligence techniques described above.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Hahn the ability to receive additional information about the patient after receiving treatment, updating the model based on the received additional information, and generating further recommendations based on the updated model, as taught by Jain, because it allows the model to “evolve over time as data about the subject is continually refined with new information” (Jain, Col. 33, ln. 15-17).

Claim 11
	Regarding claim 11, the combination of Hahn teaches all the limitations of claim 1. Hahn further teaches
The use of regression analysis
Par. [0038], “At 204B, a first probability that the model will classify a data set patient as TD pre-treatment and a second probability that the model will classify the data set patient as TD post-treatment are calculated for the plurality of patients in the ASD data sets. At 206B, a change from the first probability to the second probability is identified to quantify a treatment effect on metabolic profiles of the plurality of patients. At 208B, a treatment effect regression analysis is performed on changes in adaptive behavior scores and metabolic profiles of the plurality of patients.”
Par. [0027], “In some embodiments, classifier 108 uses nonlinear techniques to classify data sets 116 into the ASD class and the TD class. For example, classifier 108 can use kernel partial least squares (KPLS) to classify the data sets. Kernel techniques provide general nonlinear extensions to the popular linear partial least squares (PLS) regression. The KPLS algorithm commences by defining a nonlinear transformation f=ψ(x) on the predictor set x. In some embodiments, ψ(x) is a Guassian kernel. In some embodiments, rather than regress x as a linear PLS, y can be regressed onto the higher dimensional feature space f.”
However, Hahn does not teach
The computer-implemented model being at least one of: a gradient boosted decision tree, a linear regression, a lasso, a ridge regression, a decision tree, an artificial neural network, a support vector machine, a hidden Markov model, a recurrent neural network, a deep neural network, or a convolutional neural network
Jain teaches
The computer-implemented model being at least one of: a gradient boosted decision tree, a linear regression, a lasso, a ridge regression, a decision tree, an artificial neural network, a support vector machine, a hidden Markov model, a recurrent neural network, a deep neural network, or a convolutional neural network
Col. 1, ln. 29-41, “As discussed further below, the system can take into account many different factors in its evaluation, including timing, user preferences, user history, user classification, impact or effect of the system's decisions on users, and more. These evaluations can allow the system to return information to users and perform actions (e.g., control functions, management functions, etc.) in a manner that is most appropriate and useful. In addition to improving the quality and type of information provided as output, the evaluations can more generally allow the system to enhance the overall utility of its actions, e.g., by maximizing the value or benefit provided by the actions that the system recommends or performs.”
This shows that the system has the ability to predict the effects of actions that are still to be taken.
Col. 7, ln. 29-34, “In some implementations, the one or more machine learning models comprise at least one of a neural network, a support vector machine, a classifier, a regression model, a reinforcement learning model, a clustering model, a decision tree, a random forest model, a genetic algorithm, a Bayesian model, or a Gaussian mixture model.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to modify the system of Hahn by using one of the machine learning models taught by Jain because it would be a simple substitution of one known prior art element (the regression analysis used by Hahn) for another known prior art element (the machine learning models recited in Jain) according to known methods (build the predictive models in Hahn using one of the other machine learning models recited in Jain) to achieve predictable results (a system that can make the predictions of the system of Hahn using the machine learning models recited in Jain), with no additional Graham v. Deere considerations (MPEP 2143.I.B).
	
Claim 19
	Claim 19 is method claim dependent from claim 12 that recites limitations that are the same or substantially similar to the limitations of claim 10. Please refer to the rejections of claims 12 and 10.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn in view of Saliman, in further view of Balian.

Claim 15
	Regarding claim 15, the combination of Hahn teaches all the limitations of claim 12. However, Hahn does not teach
The computing system exposing an application programming interface (API) to the computing device
Wherein the clinical data for the patient and the pre-treatment score value for the patient are received by the computing system as part of an API call generated by the computing device
Wherein the computing system provides the values in the clinical data and the pre-treatment score value for the patient as input to the computer-implemented model responsive to the API call being received
Wherein the computing system transmits the predicted post-treatment score value for the patient to the computing device responsive to generating the predicted post-treatment score value
Saliman teaches
The clinical data for the patient and the pre-treatment score value for the patient being entered into a computing device
Par. [0105], “Outcome data may be, for example, responses to patient reported outcome (PRO) instruments, responses to questionnaires, laboratory data, physical function tests, and/or responses to other OMDs.”
Par. [0110], “Patient device 128 may be any device (e.g., a smartphone, a laptop computer, a tablet computer, a desktop computer, etc.) that enables communication between a patient and other components of system 100.”
Par. [0115], “In one embodiment, the process flow for system 100 may proceed as follows. Upon receiving a request from, for example, a treatment provider, hospital administrator, and/or patient to schedule a treatment, scheduler 136 may request server 102 to administer an outcome measurement device (OMD) to and/or on that patient (or more generally may request server 102 to initiate a process which eventually results in an OMD being administered to and/or on that patient).”
Par. [0241], “Next, in step 1025, a pre-treatment set of responses to the OMD may be received before the patient receives the treatment. In one embodiment, the pre-treatment set of responses may be stored in a registry, which is specific to the medical condition (i.e., a disease-specific registry). Such disease-specific registry may compile responses from a plurality of patients who are being treated for a similar medical condition. In one embodiment, a determination may be made as to whether the pre-treatment set of responses answers all questions of the OMD. If not, a prompt may be provided to the patient, which requests all questions of the OMD to be answered. The received pre-treatment set of responses may then be stored and/or saved (step 1030).”
Par. [0309], “In another example, if a patient is undergoing a treatment for a shoulder injury, it may be determined in step 1015 that a combination of PRO questionnaires and medical symptom questionnaires are appropriate to provide to the patient.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Hahn the ability to have the pre-treatment scores and post-treatment scores be patient generated based on answers to questionnaires provided to the patient, wherein the plurality of patients have provided the answers, as taught by Saliman, because there are some situations where a specific patient reported outcome measure is the most appropriate instrument for determining a patient’s symptoms or condition (see Saliman, par. [0309]).
Balian teaches
The computing system exposing an application programming interface (API) to the computing device, wherein the clinical data for the patient and the pre-treatment score value for the patient are received by the computing system as part of an API call generated by the computing device, wherein the computing system provides the values in the clinical data and the pre-treatment score value for the patient as input to the computer-implemented model responsive to the API call being received
Par. [0057], “At block 402, prediction engine 102 retrieves data sets from a plurality of remote data sources for the target patient at block 302. For example, prediction engine 102 utilizes an API library to initialize communication with one or more EHR servers 104, one or more prescription record servers 106, one or more academic servers 108, one or more social media servers 110, one or more government agency servers 112, one or more employer servers 114, one or more financial servers 116, or any combination thereof. In some embodiments of method 400, prediction engine 102 communicates a request for a target patient's data to each remote server through network 101. The prediction engine 102 receives the target patient's data from the remote servers in response to the request.”
This shows the ability to initiate API calls to computing devices in order to collect data required to make a prediction.
Wherein the computing system transmits the predicted post-treatment score value for the patient to the computing device responsive to generating the predicted post-treatment score value
Par. [0036], “EHR interface engine 206 generally facilitates access to the output of prediction engine 102 associated with a target patient. The EHR interface engine 205 can store the output (e.g., the substance abuse or relapse score) in the target patient's EHR, generate an alert visible when an authorized user accesses the target patient's EHR, generate and present an automatic alert coexistent with presentation of the determined likelihood of addiction, or any combination thereof. In some embodiments, EHR interface engine 205 prevents completion of a care provider action in the target patient's EHR until the substance abuse or relapse score is manually acknowledged.”
This teaches the ability to provide results about predicted treatment effects responsive to making those predictions. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Hahn and Saliman the ability to use an application programming interface to collect data from the user and then to transmit results to the user, as taught by Balian, because it would be a simple substitution of one known prior art elements (the structure of the computer system in Hahn) for another known prior art element (the structure of the computer system in Balian that uses an API) according to known methods (using an API structure to implement the system of Hahn) to achieve predictable results (a system capable of making predictions like that of Hahn that has the ability to collect data and output results using an API), with no additional Graham v. Deere considerations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099. The examiner can normally be reached Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D. MOSELEY/Primary Examiner, Art Unit 3686